Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the terminology “wherein the collar runs all the way round in an uninterrupted manner” is unclear.  It is unclear what the collar runs round and what runs round means.  Revision is required to provide clarity to the claim. 
Regarding claim 15, the terminology “at least more or less completely” is unclear.  Revision is required to provide clarity to the claim.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 203835069 U).
Regarding claim 1, Liu teaches a locking trough (fig. 2) for receiving a locking bolt (31) of a window or of a door (para. 0029), wherein the locking trough has a main body (11) for resting on a part of a building that comprises a recess (123), wherein the main body has a cover plate (111) having a through-opening (112), wherein a plastic material receiving pocket (12) for receiving the locking bolt is fastened on the main body ( para. 0014).
Regarding claim 2, Liu teaches the locking trough as claimed in claim 1, wherein the main body has a collar (annotated fig. 1) at least partially encompassing the through-opening and wherein the receiving pocket is arranged on this collar (fig. 3 shows receiving pocket arranged on the collar).  
Regarding clam 3, Liu teaches the locking trough as claimed in claim 2, wherein the collar runs all the way around in an uninterrupted manner (annotated fig. 1).

    PNG
    media_image1.png
    300
    379
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 4, Liu teaches the locking trough as claimed in claim 1, wherein the receiving pocket is injection molded onto the main body (para. 0035).
Regarding claim 5, Liu teaches the locking trough as claimed in claim 1, wherein the main body consists of metal (block 5 is magnetic therefore made of metal).
Regarding claim 6, Liu teaches the locking trough as claimed in claim 1, wherein the main body is formed in one piece (fig. 2, 11).  
Regarding claim 7, Liu teaches the locking trough as claimed in claim 1, wherein the receiving pocket is configured to be open only toward the through-opening (112) and has a closed encircling lateral surface and a closed base (fig. 3).  
Regarding claim 8, Liu teaches the locking trough as claimed in claim 1, wherein the main body has anchoring elements (114, 127) for strengthening the connection to the receiving pocket (connects to receiving pocket at 127).  
Regarding claim 9, Liu teaches the locking trough as claimed in claim 2, wherein the main body has anchoring elements (114, 127) for strengthening the connection to the receiving pocket (connects to 
Regarding claim 10, Liu teaches the locking trough as claimed in claim 8, wherein the anchoring elements are at least one of recesses and through-holes (127 is a recess to connect to 114).
Regarding claim 12, Liu teaches the locking trough as claimed in claim 8, wherein the receiving pocket encloses the anchoring elements (the anchoring elements 114 are inserted into the recesses 127 which will then enclose the anchoring elements).  
Regarding claim 13, Liu teaches the locking trough as claimed in claim 1, wherein the main body has a first injection-molded surface (annotated fig. 1) which projects into the through-opening (annotated fig. 1), is of sunken configuration relative to a plate surface of the main body (extends below plate surface of 11) and over which the receiving pocket is molded on (fig. 3).  
Regarding claim 14, Liu teaches the locking trough as claimed in claim 1, wherein the main body has a second injection-molded surface (annotated fig. 1) which projects into the through-opening (annotated fig. 1), runs on an underside of the main body and over which the receiving pocket is molded on (fig. 3).  
Regarding claim 15, Liu teaches the locking trough as claimed in claim 1, wherein the receiving pocket is molded on and encloses the collar at least more or less completely (fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 203835069 U).

 Liu’s anchoring elements include a recess on the receiving pocket and a tab on the cover plate.  Therefore the anchoring element tab on the cover plate fills the recess on the receiving pocket.  This is a simple reversal of parts and therefore would be obvious to one of ordinary skill in the art before the effective filing date of the invention as the court upheld In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675